J-A02005-18

                              2018 PA Super 342

COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
            v.                          :
                                        :
                                        :
CHRISTOPHER ROBERT WEIR                 :
                                        :
                  Appellant             :   No. 1799 WDA 2016

          Appeal from the Judgment of Sentence October 17, 2016
   In the Court of Common Pleas of Allegheny County Criminal Division at
                     No(s): CP-02-CR-0005483-2016


BEFORE: BOWES, J., OLSON, J., and KUNSELMAN, J.

OPINION BY BOWES, J.:                          FILED DECEMBER 17, 2018

      Christopher Robert Weir appeals from the judgment of sentence

imposed following his convictions of criminal mischief and harassment. We

affirm.

      The trial court summarized the relevant facts as follows:

            On April 13, 2016, Jacob Korimko was working as a
      mechanic at a garage he operated. While he was working on a
      vehicle, [Appellant] entered the garage and began shouting at
      Mr. Korimko, claiming that Mr. Korimko owed him money. Mr.
      Korimko vehemently denied that he owed [Appellant] any
      money. [Appellant] became agitated and took a very aggressive
      stance toward Mr. Korimko. [Appellant] continued shouting at
      Mr. Korimko in a threatening manner and Mr. Korimko feared
      that [Appellant] was about to physically assault him.       Mr.
      Korimko stepped back away from [Appellant] and [Appellant]
      then swung his fist and contacted the front headlight/cowl area
      of Mr. Korimko’s 2012 Kawasaki 600 motorcycle. As a result,
      the entire headlight assembly was damaged. The cowl was
      caved in. The headlight was broken and the two side frames
J-A02005-18


       were destroyed. The main support for the headlight was also
       broken along with the entire gauge cluster. Mr. Korimko paid
       $1,4[92][1] to have the parts replaced. He testified that he had
       received an additional estimate of $1,000 to have the parts
       painted to match the motorcycle’s color. However, he could not
       afford to pay the additional $1,000 so he did not have the work
       done prior to the trial.

Trial Court Opinion, 6/22/17, at 2.2

       After a non-jury trial, Appellant was found guilty of criminal mischief

and the summary offense of harassment. The court sentenced him to serve

one to two years probation for criminal mischief, and a consecutive ninety-

day term of probation for harassment.            The sentencing court also ordered

Appellant to pay Mr. Korimko $2,000 in restitution.3 Appellant filed a timely

post-sentence motion claiming, inter alia, that (1) the verdict of criminal

mischief was against the weight of the evidence because Appellant testified

that he did not touch the motorcycle; and (2) the $2,000 award of

restitution exceeded the $1,492 amount of loss paid by Mr. Korimko as of
____________________________________________


1 At trial, Mr. Korimko initially testified that the cost to repair his motorcycle
was $1,400. See N.T., 10/17/16, at 17. He thereafter clarified to the trial
court that the repair amount was $1,492. Id. at 25. In his brief, Appellant
alternately refers to the repair amount as either $1,400 or $1,492. For
consistency, we shall hereinafter refer to the damage amount as $1,492.

2 The trial court and the Commonwealth refer to the victim as “Korimko,”
whereas Appellant refers to him as “Korinko.” The record reveals that
“Korimko” is the proper spelling. See N.T., 10/17/16, at 8.

3 The sentencing court acknowledged that the record supported an award of
restitution of up to $2,500, but reasoned, “I’m splitting the paint job cost
only because we don’t have accurate detailed information in that regard.”
See N.T., 10/17/16, at 63.



                                           -2-
J-A02005-18


the date of trial. The trial court denied the post-sentence motion on October

27, 2016.      Appellant filed a timely notice of appeal and a court-ordered

Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal.

      Appellant raises the following issues for our review:

      I.      Were the guilty verdicts of criminal mischief and
              harassment rendered against the weight of the evidence?

      II.     Alternatively, was the sentencing order imposing
              restitution in the amount of $2,000 speculative and
              unsupported by the record?

Appellant’s brief at 5.

      In his first issue, Appellant challenges the weight of the evidence

supporting his convictions for criminal mischief and harassment.     Initially,

we determine whether Appellant preserved his weight challenges for our

review.

      A challenge to the weight of the evidence must be preserved either in

a timely post-sentence motion, a written motion before sentencing, or orally

prior to sentencing.      See Pa.R.Crim.P. 607(A)(1)-(3); see also id., cmt.

(“The purpose of this rule is to make it clear that a challenge to the weight

of the evidence must be raised with the trial judge or it will be waived.”). A

claim challenging the weight of the evidence cannot be raised for the first

time on appeal. Commonwealth v. Wilson, 825 A.2d 710, 713 (Pa.Super.

2003).      An appellant’s failure to avail himself of any of the prescribed

methods for presenting a weight of the evidence issue to the trial court




                                      -3-
J-A02005-18


constitutes waiver of that claim.    Commonwealth v. Burkett, 830 A.2d

1034, 1037 (Pa.Super. 2003).

      On appeal, Appellant argues that the guilty verdicts for both criminal

mischief and harassment were against the weight of the evidence.             Our

review of the record indicates that Appellant’s challenge to the weight of the

evidence, as presented in his post-sentence motion, was limited to his

criminal mischief conviction. See Post-Sentence Motion, 10/26/16, at 1-3.

Thus, we deem his challenge to the weight of his harassment conviction

waived. See Pa.R.Crim.P. 607; Wilson, supra at 713.

      Turning to Appellant’s criminal mischief conviction, the following legal

principles apply when a challenge to the weight of the evidence supporting a

conviction is presented to the trial court:

             A motion for new trial on the grounds that the verdict is
      contrary to the weight of the evidence concedes that there is
      sufficient evidence to sustain the verdict. Thus, the trial court is
      under no obligation to view the evidence in the light most
      favorable to the verdict winner. An allegation that the verdict is
      against the weight of the evidence is addressed to the discretion
      of the trial court. A new trial should not be granted because of a
      mere conflict in the testimony or because the judge on the same
      facts would have arrived at a different conclusion. A trial judge
      must do more than reassess the credibility of the witnesses and
      allege that he would not have assented to the verdict if he were
      a juror. Trial judges, in reviewing a claim that the verdict is
      against the weight of the evidence do not sit as the thirteenth
      juror. Rather, the role of the trial judge is to determine that
      “notwithstanding all the facts, certain facts are so clearly of
      greater weight that to ignore them or to give them equal weight
      with all the facts is to deny justice.




                                      -4-
J-A02005-18


Commonwealth v. Widmer, 744 A.2d 745, 751-52 (Pa. 2000) (cleaned

up).

       An appellate court’s standard of review when presented with a weight

of the evidence claim is distinct from the standard of review applied by the

trial court:

             Appellate review of a weight claim is a review of the
       exercise of discretion, not of the underlying question of
       whether the verdict is against the weight of the evidence.
       Because the trial judge has had the opportunity to hear and see
       the evidence presented, an appellate court will give the gravest
       consideration to the findings and reasons advanced by the trial
       judge when reviewing a trial court’s determination that the
       verdict is against the weight of the evidence. One of the least
       assailable reasons for granting or denying a new trial is the
       lower court’s conviction that the verdict was or was not against
       the weight of the evidence and that a new trial should be
       granted in the interest of justice.

Commonwealth v. Clay, 64 A.3d 1049, 1054-55 (Pa. 2013) (emphasis in

original, cleaned up). “The finder of fact is the exclusive judge of the weight

of the evidence[,] as the fact[-]finder is free to believe all, part, or none of

the evidence presented and determines the credibility of the witnesses.”

Commonwealth v. Boyd, 73 A.3d 1269, 1274 (Pa.Super. 2013) (en banc).

Therefore, we will reverse a verdict and grant a new trial only where the trial

court abused its discretion in declining to find that the verdict is so contrary

to the evidence as to shock one’s sense of justice. Id.

       Appellant contends that the trial court abused its discretion in finding

him guilty of criminal mischief because Mr. Korimko’s testimony was

“incredible, unreliable, and self-serving,” and “wholly inconsistent and

                                     -5-
J-A02005-18


unreliable.”    Appellant’s brief at 12-13.    According to Appellant, his own

“testimony presented a more coherent, reasonable and likely account of

what happened . . ..”        Id. at 13.       He additionally claims that “the

contradictions that riddled [Mr.] Kori[m]ko’s testimony . . . shock one’s

sense of justice.” Id. Appellant points to the police incident report which

indicates that Mr. Korimko told police that repairs to his motorcycle would

cost an estimated $250. Id. (citing Affidavit of Probable Cause, 4/16/16).

He contrasts Mr. Korimko’s initial estimate with his trial testimony that,

without paint, the actual cost of the repairs to the frame of his motorcycle

totaled $1,492. Id. Appellant argues that Mr. Korimko’s explanation for the

discrepancy (i.e., that he initially believed only the headlight was damaged)

was incredible, considering Mr. Korimko’s contention “that he observed the

caved-in nature of the cowl immediately after impact.” Id. at 14 (emphasis

in original).    He further discredits Mr. Korimko’s testimony because he

described his motorcycle to police as a 2014 Kawasaki, yet testified at trial

that it was a 2012 model. Id. at 15. Appellant also claims that “[t]o believe

that one single punch by [Appellant] to [Mr.] Kori[m]ko’s motorcycle caused

$2,000 worth of significant damage, including damage to the entire body of

the motorcycle, strains the bounds of credibility.” Id.

      According to Appellant, the “most indicative and self-serving” aspect of

Mr. Korimko’s testimony was the deal they struck for Mr. Korimko to remove

a vehicle from Appellant’s property. Id. at 15-16. Appellant asserts that,


                                      -6-
J-A02005-18


although Mr. Korimko indicated that he ended up slowly dismantling the

vehicle because a junkyard would not accept it without a title, “his testimony

left unclear whether the parts were in a junkyard, or in his garage having

been rejected by the junkyard.” Id. at 16. He further contends that “[t]he

disagreement over the vehicle parts provided [Mr.] Kori[m]ko with an

opportunity to fabricate a story painting [Appellant] as an angry and physical

aggressor.”   Id. at 17.     Finally, Appellant argues that Mr. Korimko’s

“testimonial contradictions and inconsistencies, coupled with his motivation

for testifying as he did against [Appellant],” render the guilty verdicts

against the weight of the evidence. Id. at 17-18.

      When, as in the instant case, the challenge to the weight of the

evidence is predicated on the credibility of trial testimony, our review of the

trial court’s decision is extremely limited. See Commonwealth v. Gibbs,

981 A.2d 274, 282 (Pa.Super. 2009); see also Widmer, supra at 751-52

(“A new trial should not be granted because of a mere conflict in the

testimony”). “[W]here the trial court has ruled on the weight claim below,

an appellate court’s role is not to consider the underlying question of

whether the verdict is against the weight of the evidence.” Commonwealth

v. Champney, 832 A.2d 403, 408 (Pa. 2003). “Rather, appellate review is

limited to whether the trial court palpably abused its discretion in ruling on

the weight claim.” Id.; see also Commonwealth v. Rossetti, 863 A.2d

1185, 1191 (Pa.Super. 2004) (“Generally, unless the evidence is so


                                     -7-
J-A02005-18


unreliable and/or contradictory as to make any verdict based thereon pure

conjecture, these types of claims are not cognizable on appellate review.”

(citation omitted)).

      In order to convict Appellant of criminal mischief, the Commonwealth

was required to prove that Appellant “intentionally damage[d] . . . personal

property of another.” 18 Pa.C.S. § 3304(a)(5). Mr. Korimko testified that

Appellant punched his motorcycle, causing damage.        Appellant essentially

asks this Court to reassess the credibility of the witnesses.   However, this

Court cannot substitute its judgment for that of the trier of fact.    Gibbs,

supra. The trial court, as fact-finder, was free to believe the testimony of

Mr. Korimko and to disbelieve the testimony of Appellant.       Boyd, supra.

The trial court rejected Appellant’s testimony that he did not hit the

motorcycle to be non-credible, and instead credited Mr. Korimko’s testimony

that Appellant intentionally struck the vehicle. Trial Court Opinion, 6/22/17,

at 4 (finding the Commonwealth’s evidence to be “credible, competent and

reliable”); see also 18 Pa.C.S. § 3304(a)(5), (“A person is guilty of criminal

mischief if he: . . . intentionally damages . . . personal property of

another.”). The court further determined that the verdict of guilt for criminal

mischief “does not shock any rational sense of justice.” Id. Having given

due consideration to the findings and reasons advanced by the trial judge,

we discern no abuse of discretion.     Accordingly, the denial of Appellant’s




                                     -8-
J-A02005-18


weight of the evidence challenge was not an abuse of discretion, and his first

claim merits no relief.

       In his second issue, Appellant contends that the $2,000 restitution

award is “speculative and not supported by the record.” Appellant’s brief at

18.    Appellant concedes Mr. Korimko testified that, “without paint, the

damaged motorcycle parts cost $1,492 to repair” and “it would have cost

him around $1,000 for the bike to get repainted[.]” Id. at 19. He argues,

however, that the Commonwealth did not produce any photographs, receipts

or the name of the repair shop to corroborate Mr. Korimko’s trial testimony.

Id. at 19-20.      Finally, Appellant asserts that “[e]ven if the [sentencing]

court were to take [Mr.] Kori[m]ko’s unreliable testimony as reliable and

determine that the [motorcycle’s] plastic body alone did cost $1,492 to

repair, [the] $2,000 [restitution order] exceeds the amount of loss suffered

by [Mr.] Kori[m]ko in repairing the damage to his motorcycle.” Id. at 20.

       The    Commonwealth         counters    that   Appellant’s   restitution   claim

implicates the discretionary aspects of his sentence, and is waived based on

his failure to comply with Pa.R.A.P. 2119(f).4 In response, Appellant argues

that his restitution claim presents a non-waivable challenge to the legality of

____________________________________________


4  Pursuant to Pa.R.A.P. 2119(f), “[a]n appellant who challenges the
discretionary aspects of a sentence in a criminal matter shall set forth in his
brief a concise statement of the reasons relied upon for allowance of appeal
with respect to the discretionary aspects of a sentence.”).



                                           -9-
J-A02005-18


his sentence.   For the reasons that follow, we conclude that Appellant’s

restitution claim presents a challenge to the discretionary aspects of his

sentence which must be preserved for our review; and, further, that it was

not so preserved.

      Restitution is a creature of statute and, without express legislative

direction, a court is powerless to direct a defendant to make restitution as

part of a sentence.   Commonwealth v. Harner, 617 A.2d 702, 704 (Pa.

1992). In the context of criminal proceedings, restitution may be imposed

either as a direct sentence, 18 Pa.C.S. § 1106(a), or as a condition of

probation, 42 Pa.C.S. § 9754. When restitution is ordered as a condition of

probation, the sentencing court is accorded the latitude to fashion

probationary conditions designed to rehabilitate the defendant and provide

some measure of redress to the victim. Harner, supra at 706. However,

when a victim suffers injury to person or property, a sentencing court is

mandated under § 1106(a) to enter an order of restitution for the loss or

damage directly resulting from the crime. 18 Pa.C.S. § 1106(a).         Section

1106(a) provides:

      General rule. — Upon conviction for any crime wherein property
      has been stolen, converted or otherwise unlawfully obtained, or
      its value substantially decreased as a direct result of the crime
      . . . the offender shall be sentenced to make restitution in
      addition to the punishment prescribed therefor.

18 Pa.C.S. § 1106(a). Because of the statutory language “directly resulting

from the crime,” restitution under § 1106(a) is proper only if there is a direct


                                     - 10 -
J-A02005-18


causal connection between the crime and the loss. Harner, supra at 706

(stating that § 1106(a) “is clear on its face and applies only for those crimes

to property or person where there has been a loss that flows from the

conduct which forms the basis of the crime for which a defendant is held

criminally accountable”). Thus, the sentencing court is statutorily required

to impose restitution under § 1106(a) when the Commonwealth has

established that the defendant committed a crime, the victim suffered injury

to person or property, and there exists a direct causal nexus between the

crime of which defendant was convicted and the loss or damage suffered by

the victim.   See 18 Pa.C.S. § 1106(a); see also Commonwealth v.

Pappas, 845 A.2d 842 (Pa.Super. 2004) (holding that restitution under §

1106(a) may be imposed only for those crimes to property or person where

the victim suffered a loss that flows from the conduct that forms the basis of

the crime for which the defendant is held criminally accountable).

      In fashioning an award of restitution, the sentencing court must

consider the extent of injury suffered by the victim, the victim’s request for

restitution, and such other matters as it deems appropriate. See 18 Pa.C.S.

§ 1106(c)(2)(i). To determine the correct amount of restitution, a “but-for”

test is used to identify damages which occurred as a direct result of the

crime and which should not have occurred but for the defendant’s criminal

conduct. Commonwealth v. Gerulis, 616 A.2d 686, 697 (Pa.Super. 1992).

Additionally, when imposing an order of restitution, the lower court must


                                    - 11 -
J-A02005-18


ensure that the record contains the factual basis for the appropriate amount

of restitution.   Commonwealth v. Pleger, 934 A.2d 715, 720 (Pa.Super.

2007). The dollar value of the injury suffered by the victim as a result of the

crime assists the court in calculating the appropriate amount of restitution.

Id.     Because restitution is a sentence, the amount ordered must be

supported by the record, and may not be speculative. Commonwealth v.

Reed, 543 A.2d 587, 589 (Pa.Super. 1988).            Additionally, the amount of

restitution ordered by the court cannot be in excess of the damage caused

by the defendant.      Gerulis, supra at 697 (citing Commonwealth v.

Boyles, 595 A.2d 1180, 1188 (Pa.Super. 1991)). Although it is mandatory

under § 1106(c) to award “full restitution,” the amount must be determined

under    the   adversarial   system   with     considerations   of   due   process.

Commonwealth v. Ortiz, 854 A.2d 1280, 1282 (Pa.Super. 2004).

        In In the Interest of Dublinski, 695 A.2d 827 (Pa.Super. 1997), this

Court noted an apparent conflict in our decisions as to whether an appeal of

an order of restitution implicates the legality or the discretionary aspects of

a particular sentence in a criminal proceeding.       See id. at 828-29 (noting

that several opinions had held that a claim that a restitution award is

speculative implicated the discretionary aspects of sentencing, whereas

other opinions had held that a claim that the restitution award is not

supported by the record implicates the legality of the sentence).




                                      - 12 -
J-A02005-18


         In In the Interest of M.W., 725 A.2d 729, 731 n.4 (Pa. 1999), our

Supreme Court addressed the confusion and clarified that a claim that the

trial court lacked statutory authority to impose restitution implicates the

legality of sentence, whereas a claim that the amount of restitution is

excessive implicates the discretionary aspects of sentencing. In that case,

the juvenile defendant, M.W., entered a negotiated plea and was adjudicated

delinquent based upon commission of conduct constituting the offense of

criminal trespass. M.W. averred that restitution was improper because the

juvenile court lacked statutory authority to impose restitution in light of the

Commonwealth’s failure to prove M.W. caused any property damage. M.W.

prevailed before this Court, and after being granted allowance of appeal, the

Commonwealth argued to the Supreme Court that the issue had been

waived because the question raised related to the discretionary aspects of

sentence, and M.W. had not included a Pa.R.A.P. 2119(f) statement in his

brief.     The Supreme Court disagreed, ruling that because the issue

presented a challenge to the juvenile court’s statutory authority to order

restitution, as opposed to the court’s exercise of discretion in fashioning it,

the issue implicated the legality of the sentence.       Id. at 731.   The Court

elaborated as follows:

         We recognize that there has been some confusion as to whether
         an appeal of an order of restitution implicates the legality or the
         discretionary aspects of a particular sentence in a criminal
         proceeding. Where such a challenge is directed to the trial
         court’s authority to impose restitution, it concerns the
         legality of the sentence; however, where the challenge is

                                       - 13 -
J-A02005-18


      premised upon a claim that the restitution order is
      excessive, it involves a discretionary aspect of sentencing.

Id. at 731 n.4 (internal citations omitted).

      Despite the clarity afforded by our High Court in In re M.W., this

Court continues to include boilerplate language to the effect that a challenge

to the legality of sentence is presented when the defendant claims that the

sentence of restitution is “unsupported by the record.”             See e.g.,

Commonwealth v. Rotola, 173 A.3d 831, 834 (Pa.Super. 2017) (“An

appeal from an order of restitution based upon a claim that it is unsupported

by the record challenges the legality, rather than the discretionary aspects,

of sentencing; as such, it is a non-waivable matter”).     Unfortunately, the

phrase “unsupported by the record” provides no meaningful guidance as to

whether a particular claim implicates the discretionary aspects or legality of

sentencing, as its broad scope is amenable to differing interpretations. In

some cases, a lack of record support may implicate the sentencing court’s

statutory authority to impose restitution and, hence, the legality of sentence.

In other cases, there may be a lack of record support for the amount of

restitution, which would implicate the court’s discretion in determining the

amount of restitution to be imposed.      Thus, the mere use of the phrase

“unsupported by the record” is not determinative, and cannot, ipso facto,

operate to transform a discretionary aspects of sentencing claim into a

legality of sentence claim




                                     - 14 -
J-A02005-18


      We are bound to follow the reasoned approach of our Supreme Court

in In re M.W., wherein it drew a distinction between claims that challenge

the sentencing court’s statutory authority to impose restitution, and those

which seemingly concede such authority, but challenge the court’s exercise

of discretion in determining the appropriate amount of restitution.      In re

M.W., supra at 731 n.4. Accordingly, in determining whether a particular

claim implicates the legality or discretionary aspects of sentencing, we do

not merely look at the manner in which a restitution challenge is phrased;

we must instead examine the specific nature of the claim presented to

determine whether it challenges the sentencing court’s statutory authority to

impose restitution, or its discretion in determining the amount of restitution.

      According to the High Court, when a challenge is directed to the trial

court’s statutory authority to impose restitution, it concerns the legality of

the sentence.   Id. at 731.    A sentencing court has statutory authority to

impose restitution under § 1106(a) when the defendant committed a crime,

the victim suffered damage to person or property, and there exists a direct

causal nexus between the crime of which defendant was convicted and the

loss or damage suffered by the victim. See 18 Pa.C.S. § 1106(a). Thus, a

challenge to the legality of sentence is presented when the defendant claims

that the trial court lacked statutory authority to impose restitution because

the Commonwealth failed to establish one or more of the requirements of

section 1106(a). See e.g., In re M.W., supra at 731 (holding that a claim


                                    - 15 -
J-A02005-18


that the juvenile court lacked statutory authority to impose restitution in

light of the Commonwealth’s failure to prove that M.W. caused any property

damage implicated the legality of sentence); Rotola, supra at 835 (holding

that legality of sentence was implicated where defendant claimed that there

was no causal nexus between the offense for which the defendant pled guilty

and the amount of restitution ordered, where he was not responsible for the

burglary that led to the victim’s loss); Commonwealth v. Poplawski, 158

A.3d 671, 674-75 (Pa.Super. 2017) (treating defendant’s claim of no causal

nexus between the offense for which he was convicted and the restitution

award as a legality of sentence claim);5 Commonwealth v. Holmes, 155

____________________________________________


5 The Dissent relies on Poplawski, supra, in support of its position that
Appellant’s restitution claim implicates the legality of his sentence. In
Poplawski, the jury found Poplawski guilty of home improvement fraud for
receiving an advance payment of $2,000 for work he did not perform. The
victim ultimately paid another contractor $41,637 to perform work. The
sentencing court ordered restitution in the amount of $41,637. On appeal,
Poplawski challenged the restitution award on the basis that (1) “there was
no causal connection between the crime for which [Poplawski] was convicted
. . . and the amount of said restitution[;]” and (2) the “amount was
speculative and not supported by the record.” Id. at 673. Without any
analysis, the Poplawski court determined the claim constituted an attack on
the legality of sentence. Id. at 674. Under the reasoning of In re M.W.,
the Poplawski court’s determination was correct.           The essence of
Poplawski’s claim was that the sentencing court lacked statutory authority to
impose restitution because the Commonwealth had not established one of
the requirements of § 1106(a), namely, a direct causal connection between
the crime of which Poplawski was convicted and the $41,637 in loss claimed
by the victim. As such, Poplawski’s claim presented a challenge to the
legality of his sentence of restitution. See In re M.W., supra at 731 (when
a challenge is directed to the trial court’s statutory authority to impose
restitution, it concerns the legality of the sentence).
(Footnote Continued Next Page)


                                          - 16 -
J-A02005-18


A.3d 69, 75 (Pa.Super. 2017) (en banc) (plurality) (holding that legality of

sentence was implicated where defendant claimed that the victim’s funeral

costs and expenses were not a direct result of his criminal actions);

Commonwealth v. Barger, 956 A.2d 458, 464 (Pa.Super. 2008) (holding

that legality of sentence was implicated where defendant claimed no causal

connection between order restitution for replacement cost of the couch on

which victim was allegedly raped when defendant was acquitted of all rape

and sexual assault charges); Commonwealth v. Langston, 904 A.2d 917,
(Footnote Continued) _______________________


Ultimately, the Poplawski court determined that the restitution order was
illegal since the Commonwealth failed to establish a direct causal connection
between the crime committed and the loss claimed by the victim. The
record was unclear as to whether some portion of the $41,637 represented
payment for work beyond that which Poplawski was requested and paid to
perform. As explained by the Poplawski court, “we cannot determine
whether this $41,637 . . . was money [the complainant] would have had to
expend to complete the project regardless of [Poplawski’s] involvement.”
Poplawski, supra at 674-75. Thus, in Poplawski, the Commonwealth
failed to establish that the victim’s losses were directly caused by the
particular crime committed by Poplawski.

Poplawski is factually and legally distinguishable from the case sub judice.
The instant appeal does not involve a challenge to the sentencing court’s
statutory authority to impose restitution.       Appellant was convicted of
criminal mischief for the damage he caused to Mr. Korimko’s motorcycle.
Mr. Korimko testified that he paid $1,492 to repair the motorcycle and that it
would cost an additional estimated $1,000 to repaint it.               Unlike in
Poplawski, there is no argument that any aspect of loss claimed by Mr.
Korimko was not directly caused by Appellant. Instead, the Commonwealth
established a direct causal connection between the crime for which Appellant
was convicted and the costs to repair and repaint the motorcycle. As each
of the requirements of section 1106(a) were satisfied, the sentencing court
was authorized to impose restitution for the repair and painting costs.
Therefore, the legality of Appellant’s sentence of restitution is not implicated.



                                         - 17 -
J-A02005-18


921 (Pa.Super. 2006) (holding that legality of sentence was implicated

where defendant claimed that the trial court lacked statutory authority to

enter a restitution order because the minor was not a “victim” who was

statutorily entitled to receive mandatory restitution under the Crimes Code

and Sentencing Code); Commonwealth v. Popow, 844 A.2d 13, 19

(Pa.Super. 2004) (holding restitution for medical bills was improper under

§ 1106(a) due to lack of direct causation where appellant was acquitted of

cutting victim and only convicted of threatening him).

      Conversely, where the Commonwealth has established each element of

§ 1106(a), i.e., the victim suffered loss to person or property directly caused

by the specific crime committed by the defendant, a claim that the

restitution order is excessive implicates the discretionary aspect of

sentencing. See In re M.W., supra at 731 n.4; see also Holmes, supra

at 78 (“Where . . . statutory authority exists, however, the imposition of

restitution is vested within the sound discretion of the sentencing judge.”);

Pappas, supra at 842-43 (holding defendant’s claim that the restitution

order was “not supported by the record” implicated the discretionary aspects

of his sentence based on his assertion that the court could not rely on the

pre-sentence investigation report in determining the amount of restitution to

impose); Commonwealth v. Penrod, 578 A.2d 486, 490 n.1 (Pa.Super.

1990) (ruling defendant’s claim that “the amount of restitution ordered was




                                    - 18 -
J-A02005-18


improper” presented a challenge to the discretionary aspects of his

sentence).

      Here, although Appellant frames his challenge to the restitution order

as “unsupported by the record,” ostensibly in an attempt to suggest that it is

a legality of sentence claim, his brief lacks any viable claim that the

sentencing court did not have statutory authority to impose restitution under

§ 1106(a). Appellant was convicted of criminal mischief as a result of the

damage he intentionally caused to Mr. Korimko’s motorcycle.          See 18

Pa.C.S. § 3304(a)(5) (“A person is guilty of criminal mischief if he: . . .

intentionally damages . . . personal property of another.”).        Appellant

concedes that the Commonwealth presented Mr. Korimko’s testimony that

he paid $1,492 to replace the damaged parts of the motorcycle, and that it

would cost an estimated additional $1,000 to have it repainted. Appellant

does not claim that there is no direct causal connection between his

conviction of criminal mischief and the costs to repair and repaint Mr.

Korimko’s motorcycle.     As there is no dispute that the Commonwealth

satisfied each element of § 1106(a), the sentencing court possessed the

statutory authority necessary to impose restitution.   Consequently, despite

Appellant’s use of the phrase “unsupported by the record,” the legality of his

sentence of restitution is not implicated.

      The crux of Appellant’s argument is that, because Mr. Korimko paid

$1,492 in repair costs, but had not yet paid the estimated $1,000 cost to


                                     - 19 -
J-A02005-18


repaint the motorcycle as of the date of sentencing, the $2,000 restitution

award exceeded the amount of Mr. Korimko’s actual losses, and was

therefore excessive.   See Appellant’s brief at 19-20.    As Appellant’s claim

concerns the amount of restitution ordered, rather than the propriety of

restitution, his claim implicates the discretionary aspects of his sentence.

      Having concluded that Appellant presents a challenge the discretionary

aspects of his sentence, we must consider his brief on this issue as a petition

for permission to appeal. See Commonwealth v. Yanoff, 690 A.2d 260,

267 (Pa.Super. 1997).      Prior to reaching the merits of a discretionary

sentencing issue, this Court must determine:

      (1) whether appellant has filed a timely notice of appeal, see
      Pa.R.A.P. 902 and 903; (2) whether the issue was properly
      preserved at sentencing or in a motion to reconsider and modify
      sentence, see Pa.R.Crim.P. [720]; (3) whether appellant’s brief
      has a fatal defect, [see] Pa.R.A.P. 2119(f); and (4) whether
      there is a substantial question that the sentence appealed from
      is not appropriate under the Sentencing Code, [see] 42
      Pa.C.S.A. § 9781(b).

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa.Super. 2010) (citation

omitted).

      In the instant case, Appellant filed a timely post-sentence motion and

a timely notice of appeal.     However, he failed to include in his brief a

separate Rule 2119(f) statement, and the Commonwealth has objected. We

are precluded from reaching the merits of his discretionary sentencing claim

when the Commonwealth lodges an objection to the omission of the

statement.    Commonwealth v. Roser, 914 A.2d 447, 457 (Pa.Super.


                                     - 20 -
J-A02005-18


2006); see also Commonwealth v. Farmer, 758 A.2d 173, 182

(Pa.Super. 2000) (observing that we may not reach the merits of

discretionary aspects of sentencing claims where the Commonwealth has

objected to the omission of a Pa.R.A.P. 2119(f) statement and finding the

issue to be waived). Accordingly, Appellant failed to preserve his challenge

to the discretionary aspects of his sentence of restitution, and it is waived.

      Judgment of sentence affirmed.

      Judge Olson joins the opinion.

      Judge Kunselman files a concurring opinion.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/17/2018




                                     - 21 -